DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed 9/11/2019 have been entered and made of record.  The application has pending claims 1-5.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a machine learning device that performs …; a learning model evaluation index calculation unit that calculates …; an inspection index acquisition unit that acquires …; and an index value determination unit that determines …” as recited in claim 1; and “a first step of performing …; a second step of calculating …; a third step of acquiring …; and a fourth step of determining …” as recited in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Idono (JP 2006293820 A, provided [along with the English translation which is used hereinafter] by Applicant’s Information Disclosure Statement – IDS).
Re Claim 1: Idono discloses an inspection device that performs an inspection of an inspection target (see Idono, [0010]-[0011], an appearance inspection apparatus that probabilistically guarantees the reliability or accuracy of an inspection when an appearance inspection is performed using an algorithm generated by an optimization method, [0074]-[0076], computer system implemented), the inspection device comprising: a machine learning device that performs machine learning on a basis of state data acquired from the inspection target and label data indicating an inspection result related to the inspection target to generate a learning model (see Idono, [0001], [0015], performs image processing based on an algorithm for each image data generated by photographing each of the plurality of inspection objects, and each of the plurality of inspection objects based on the image data, detect the proportion of defects detected as defects and non-defective products [computer having an image data learning function for inspection – i.e. machine learning to generate a learning model] based on detection means for detecting defects, detection results by the detection means [i.e. state data acquired from the inspection target], and appearance inspection results prepared in advance for each of a plurality of inspection objects [i.e. label data indicating an inspection result], [0074]-[0076], computer system implemented); a learning model evaluation index calculation unit that calculates a learning model evaluation index related to the learning model generated by the machine learning device as an evaluation index to be used to evaluate the learning model (see Idono, [0067], the ROC curve is for evaluating a portion where the defect class and non-defective product class intersect in the distribution, the ROC curve is originally used as an index for determining the superiority or inferiority of the algorithm and then also as an index indicating whether the distribution status has changed, [0074]-[0076], computer system implemented); an inspection index acquisition unit that acquires an inspection index to be used in the inspection (see Idono, [0022], the appearance inspection apparatus further includes determination means for determining whether or not a defect has occurred on the surface of each of the plurality of inspection objects based on any data acquired by the acquisition means [i.e. acquiring an inspection index], [0054], receive an input of the inspection result and the correct answer result wherein the correct answer result is a determination result of a true defect, for example, data obtained by visual inspection after an appearance inspection by an inspector [i.e. the inspection index used in the inspection], [0074]-[0076], computer system implemented); and an index value determination unit that determines whether the learning model generated by the machine learning device satisfies the inspection index on a basis of the learning model evaluation index and the inspection index and outputs a result of the determination (see Idono, [0042], [0057], [0069]-[0070], displaying the inspection result and the necessity of relearning based on the processing result in the appearance inspection apparatus wherein the result of the ROC evaluation is displayed and the presence / absence of the need for re-learning is displayed, prompting relearning to output unit thereby outputting the information to the outside, [0074]-[0076], computer system implemented).

Re Claim 4: Idono further discloses wherein, when determining whether the learning model generated by the machine learning device satisfies the inspection index, the index value determination unit further calculates a condition under which the learning model satisfies the inspection index and outputs the calculated condition under which the learning model satisfies the inspection index (see Idono, [0016]-[0017], [0022], determining whether or not the evaluation value is below a threshold value, and determining whether or not it is necessary to newly generate an algorithm for image processing, [0074]-[0076], computer system implemented).

Re Claim 5: Idono discloses a machine learning method comprising (see Idono, [0010]-[0011], an appearance inspection apparatus that probabilistically guarantees the reliability or accuracy of an inspection when an appearance inspection is performed using an algorithm generated by an optimization method, [0074]-[0076], computer system implemented): a first step of performing machine learning on a basis of state data acquired from an inspection target and label data indicating an inspection result related to the inspection target to generate a learning model (see Idono, [0001], [0015], performs image processing based on an algorithm for each image data generated by photographing each of the plurality of inspection objects, and each of the plurality of inspection objects based on the image data, detect the proportion of defects detected as defects and non-defective products [computer having an image data learning function for inspection – i.e. machine learning to generate a learning model] based on detection means for detecting defects, detection results by the detection means [i.e. state data acquired from the inspection target], and appearance inspection results prepared in advance for each of a plurality of inspection objects [i.e. label data indicating an inspection result], [0074]-[0076], computer system implemented); a second step of calculating a learning model evaluation index related to the learning model generated in the first step as an evaluation index used to evaluate the learning model (see Idono, [0067], the ROC curve is for evaluating a portion where the defect class and non-defective product class intersect in the distribution, the ROC curve is originally used as an index for determining the superiority or inferiority of the algorithm and then also as an index indicating whether the distribution status has changed, [0074]-[0076], computer system implemented); a third step of acquiring an inspection index used in an inspection (see Idono, [0022], the appearance inspection apparatus further includes determination means for determining whether or not a defect has occurred on the surface of each of the plurality of inspection objects based on any data acquired by the acquisition means [i.e. acquiring an inspection index], [0054], receive an input of the inspection result and the correct answer result wherein the correct answer result is a determination result of a true defect, for example, data obtained by visual inspection after an appearance inspection by an inspector [i.e. the inspection index used in the inspection], [0074]-[0076], computer system implemented); and a fourth step of determining whether the learning model generated in the first step satisfies the inspection index on a basis of the learning model evaluation index and the inspection index and outputting a result of the determination (see Idono, [0042], [0057], [0069]-[0070], displaying the inspection result and the necessity of relearning based on the processing result in the appearance inspection apparatus wherein the result of the ROC evaluation is displayed and the presence / absence of the need for re-learning is displayed, prompting relearning to output unit thereby outputting the information to the outside, [0074]-[0076], computer system implemented).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Idono in view of Aono et al (JP 2014206415 A), and further in view of Kawakami et al (JP 2013015964 A).  The teachings of Idono have been discussed above.
Re Claim 2: However Idono fails to explicitly disclose wherein the inspection index includes a limit defective product shipping rate that indicates a rate of defective products allowed to be included in inspection targets to be shipped and a limit re-inspection rate that indicates a rate of inspection targets excluded as a result of inspection to a total number of the inspection targets.
	Aono discloses wherein the inspection index includes a limit defective product shipping rate that indicates a rate of defective products allowed to be included in inspection targets to be shipped (see Aono, page 12 at paragraph 3, After a surface treatment step 31 for nitriding the steel material to form a product, a surface state inspection step 32 for determining the quality of the surface state of the nitrided layer is performed by the product quality inspection method of the present invention. If the product formed in the surface treatment step 31 is determined to be “OK” indicating that it is a non-defective product in the surface layer state inspection step 32, it is sent to a shipping step 33 for shipping the product. On the other hand, if the product is determined to be “NG” indicating that it is a defective product in the surface layer state inspection step 32, the product is sent to a disposal / reuse step 34 for discarding or reusing the product as a resource [i.e. a limit defective product shipping rate – in this case the rate of defective products allowed to be shipped is zero]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Idono’s device using Aono’s teachings by including the limit on shipping defective products processing to Idono’s ROC evaluation analysis in order to improve the overall performance of the automated inspection system (see Aono, page 12 at paragraph 3).
However Idono as modified by Aono fails to explicitly disclose a limit re-inspection rate that indicates a rate of inspection targets excluded as a result of inspection to a total number of the inspection targets.
Kawakami discloses a limit re-inspection rate that indicates a rate of inspection targets excluded as a result of inspection to a total number of the inspection targets (see Kawakami, page 1 at paragraph 1, re-inspection pass rate estimation section 14 that reads out the re-inspection pass rates of the past lots each having the difference within a prescribed value for each inspection item, to estimate a re-inspection pass rate of the current lot, page 2 at paragraph 4, By predicting the probability that the lot of the failure to pass the re-inspection, to predict accurately the production volume of the object to be inspected products produced deliberately pass rate estimating apparatus according to the present embodiment, inventory want to reduce the management costs [i.e. a re-inspection rate limit]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Idono’s device, as modified by Aono, using Kawakami’s teachings by including the product re-inspection monitoring process to Idono’s [as modified by Aono] inspection device in order to limit management costs by monitoring (see Kawakami, page 1 at paragraph 1).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Idono in view Lin et al (US 20060010166 A1).  The teachings of Idono have been discussed above.
Re Claim 3: However Idono fails to explicitly disclose wherein the inspection index includes a limit defective machining rate that indicates a rate of defective machines allowed to be included in a group of machine tools that are determined to be normal and are to be used in machining and a limit maintenance rate that indicates a rate of machine tools determined to be abnormal and subjected to maintenance.
	Lin discloses wherein the inspection index includes a limit defective machining rate that indicates a rate of defective machines allowed to be included in a group of machine tools that are determined to be normal and are to be used in machining (see Lin, [0030]) and a limit maintenance rate that indicates a rate of machine tools determined to be abnormal and subjected to maintenance (see Lin, [0034]-[0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Idono’s device using Lin’s teachings by including the machine maintenance monitoring process to Idono’s inspection device in order to ensure that the machines that are manufacturing the products are not themselves causing defects in the products due to not functioning properly (see Lin, [0030], [0034]-[0035]).

Allowable Subject Matter
The Applicant is invited to initiate a telephonic interview with the Examiner to discuss possible amendments toward pending independent claims 1 and 5 that would probably overcome the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bennison et al ‘226 teaches a method of establishing a quality control procedure to specify what percentage of the product is defective and what percentage of the defective products are allowed to ship out to a customer; Sun et al ‘495 teaches an anomaly detection method for inspecting and detecting defects in manufacturing parts image data; Mahadevan et al ‘389 teaches a defect detection algorithm in an inspection setting that plots ROC curves and compares a number of inspection scenarios in order to select the best parameters for the algorithm; Fukatsu et al ‘231 teaches using machine learning to analyze data related to machining quality in order to detect defective machining.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357. The examiner can normally be reached Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 21, 2022